DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        JACQUELYN FISHER,
                            Appellant,

                                    v.

                     ROBERT LAMANO STEVEN,
                            Appellee.

                              No. 4D20-2344

                          [November 4, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Glenn D. Kelley, Judge; L.T. Case No. 502018CA000948.

  Scott J. Liotta of Dan Newlin & Partners, Orlando, for appellant.

  Kansas R. Gooden of Boyd & Jenerette, P.A., Miami, and Lara J.
Edelstein of Boyd & Jenerette, P.A., Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.